DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 03/16/2020, has been entered.

    Claims 1-28 and 33-40 have been canceled.

    Claims 29-32 have been amended.

    Claims 41-59 have been added.

    Claims 29-32 and 41-59 are pending.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  POLYNUCLEOTIDES ENCODING ANTI-C5 ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

    Upon consideration of priority USSN 15/621,689, now U.S. 10,633,434, due to high polymorphism of antibodies, the claimed anti-C5 antibodies comprising the specific SEQ ID NOS. that define CDRs and heavy/light chains of particular anti-C5 antibodies are deemed structurally distinct on the polynucleotides encoding amino acid basis.
    In turn, the claimed specifically claimed polynucleotides encoding the amino acids of the particular anti-C5 antibodies do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches the specific anti-C5 antibodies defined by specific SEQ ID NOS. and encoding polynucleotides having the exact chemical structure of the relevant anti-C5 antibodies.  
   
    Accordingly, the claims 17-21, 28, 41-46 and 53-58 are deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 26, 2021